Exhibit 10.37

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (as amended, modified or restated from time to
time, this “Agreement”) dated as of DECEMBER 1, 2016 (the “Effective Date”) sets
forth the terms of the Credit Facility (as defined below) by and between
REDPOINT CAPITAL ASSET FUNDING, LLC, a Texas limited liability company (together
with its successors and assigns, “Lender”) and EFR 2016-2, LLC, a Delaware
limited liability company (“Debtor”).

 

RECITALS

WHEREAS, Debtor has requested that Lender extend the Credit Facility to Debtor
on the terms set forth in this Agreement; and

WHEREAS, Lender is willing to make the Credit Facility available to Debtor upon
and subject to the provisions, terms and conditions set forth in the Loan
Documents;

NOW THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1. Definitions.  As used in this Agreement, all exhibits, appendices and
schedules hereto, and in any other Loan Documents made or delivered pursuant to
this Agreement, the terms set forth in Part I of Appendix A hereto shall have
the meanings given such terms in Appendix A or in the provisions, sections or
recitals herein.  The rules of construction set forth in Part II of Appendix A
shall be applicable to this Agreement.

2. Credit Facility.

(a)Advancing Term Loan.  Subject to the terms and conditions set forth in this
Agreement and the other Loan Documents, Lender hereby agrees to lend to Debtor
an outstanding principal amount of up to TWENTY MILLION DOLLARS ($20,000,000.00)
(the “Credit Facility”), which may be advanced in one or more Advances from the
Effective Date until the earliest of: (i) the SIX (6) month anniversary of the
Effective Date, (ii) the occurrence and during the continuance of an
Amortization Event or (iii) the acceleration of the Indebtedness pursuant to the
terms of this Agreement. Prior to the Maturity Date, Lender may approve in its
sole discretion (and upon such terms as may be mutually agreed by Lender and
Debtor) an increase in the Credit Facility to an amount not to exceed FORTY
MILLION DOLLARS ($40,000,000.00) upon the written request of Debtor and as
accepted in writing by Lender.  

(b)Funding.  Following the initial Advance, Debtor shall provide Lender with not
less than FIVE (5) Business Days prior written notice of a requested Advance,
which notice period may be reduced or waived by Lender in its Permitted
Discretion, by submitting a Request for Advance in the form attached hereto as
Exhibit D, specifying the amount of such Advance together with the documentation
required by such Request for Advance.  No amounts advanced under the Credit
Facility may be repaid to the Lender and re-borrowed.  Each Advance under the
Credit Facility shall be made available to Debtor by depositing the same, in
immediately available funds, to the Collateral Deposit Account.

(c)Use of Proceeds.  The proceeds of each Advance under the Credit Facility
shall be used by Debtor to purchase Eligible Consumer Loans from Seller.

(d)Fees.  Debtor agrees to pay an origination fee to Lender in an amount equal
to ONE HALF OF ONE PERCENT (0.50%) of the amount of the Credit Facility for the
establishment of the Credit Facility. The origination fee shall be due and
payable on an Advance as made and shall be deemed fully earned as of the date of
such Advance.  The origination fee shall compensate Lender for its costs and
expenses in the structuring of the Credit Facility and (to the maximum extent
permitted by applicable law) shall not be deemed interest.

(e)Customer Information.  To the extent Lender receives any information from
Debtor, Master Servicer or any Asset Servicer that would be “Nonpublic Personal
Information” (as defined under the Gramm-Leach-Bliley Act of 1999, “Customer
NPPI”), Lender understands and agrees that Customer NPPI is subject to Title V
of the Gramm-Leach-Bliley Act of 1999, 15 U.S.C. §§ 6801 et seq., the FTC’s

 

 

--------------------------------------------------------------------------------

 

Rule regarding the Privacy of Consumer Financial Information, 16 CFR Part 313,
the FTC’s Standards for Safeguarding Customer Information, 16 CFR Part 314, and
any other applicable laws regarding the privacy or security of Customer NPPI and
that Lender shall comply with all such applicable laws regarding such Customer
NPPI.

3. Note, Rate and Computation of Interest.  

(a)Note; Interest Rate.  The Credit Facility shall be evidenced by a Note duly
executed by Debtor and payable to the order of Lender.  Interest on the Note
shall accrue at the rate set forth therein (the “Interest Rate”); provided, that
upon the occurrence and during the continuation of a Trigger Event, the Interest
Rate shall be increased by the amount specified in Section 8(w)(i), but in no
event shall the Interest Rate exceed the maximum amount of interest allowable by
law; provided, further, that if such Trigger Event is cured as specified in
Section 8(w)(i), the Interest Rate shall revert to the Interest Rate stated in
the Note.  The principal of and interest on the Note shall be due and payable in
accordance with the terms and conditions set forth in the Note and in this
Agreement.  

(b)Prepayment.  No voluntary prepayment of the principal balance of the Note may
be made prior to the earliest of (i) the date that is TWENTY-TWO (22) months
after the Effective Date, (ii) the occurrence of a Regulatory Trigger Event or
(iii) the occurrence of a Trigger Event.  From and after such date, prepayments
of the outstanding principal balance of the Note may be made in whole or in part
at any time, without premium or penalty; provided that if such prepayment is a
result of a Trigger Event, the amount of such prepayment may not be greater than
the amount necessary to cause such Trigger Event to cease to occur.

4. Collateral.

(a)Grant of Security Interest.  As collateral security for the prompt payment in
full when due (whether at stated maturity, by acceleration or otherwise) of the
Indebtedness, Debtor hereby pledges to and grants Lender, a security interest
in, all of Debtor’s right, title and interest in the Collateral, whether now
owned by Debtor or hereafter acquired and whether now existing or hereafter
coming into existence.

(b)Additional Documents.  TO SECURE FULL AND COMPLETE PAYMENT AND PERFORMANCE OF
THE INDEBTEDNESS, DEBTOR SHALL EXECUTE AND DELIVER OR CAUSE TO BE EXECUTED AND
DELIVERED ALL OF THE LOAN DOCUMENTS REASONABLY REQUIRED BY LENDER COVERING THE
COLLATERAL.  DEBTOR SHALL EXECUTE AND CAUSE TO BE EXECUTED SUCH FURTHER
DOCUMENTS AND INSTRUMENTS THAT ARE CONSISTENT WITH THIS AGREEMENT, AS LENDER, IN
ITS PERMITTED DISCRETION, DEEMS NECESSARY OR DESIRABLE TO CREATE, EVIDENCE,
PRESERVE AND PERFECT ITS LIENS AND SECURITY INTERESTS IN THE COLLATERAL.  IN
ADDITION, DEBTOR SHALL NOTIFY LENDER OF ANY MATERIAL NON-COMPLIANCE IN RESPECT
OF THE REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED IN THIS AGREEMENT
PROMPTLY UPON ITS KNOWLEDGE THEREOF.

(c)Debtor Remains Liable.  Notwithstanding anything to the contrary contained
herein, (i) Debtor shall remain liable under the contracts and agreements
included in the Collateral to the extent set forth therein to perform all of
Debtor’s respective duties and obligations thereunder; (ii) the exercise by
Lender of any of its rights hereunder shall not release Debtor from any of its
duties or obligations under this Agreement; and (iii) Lender shall not have any
obligation or liability under any of the contracts and agreements included in
the Collateral by reason of this Agreement, nor shall Lender be obligated to
perform any of the obligations or duties of Debtor thereunder or to take any
action to collect or enforce any claim for payment assigned hereunder.

(d)Satisfaction of Indebtedness.  Until the Indebtedness has been Indefeasibly
Paid and fully satisfied (other than contingent indemnification obligations to
the extent no unsatisfied claim has been asserted) and the Credit Facility have
been terminated, Lender shall be entitled to retain the security

LOAN AND SECURITY AGREEMENT – PAGE 2

REDPOINT CAPITAL ASSET FUNDING, LLC – EFR 2016-2, LLC

 

 

--------------------------------------------------------------------------------

 

interests in the Collateral granted under this Agreement and the ability to
exercise all rights and remedies available to Lender under the Loan Documents
and applicable laws.

5. Conditions Precedent.

(a)Initial Advance.  The obligation of Lender to make the initial Advance with
respect to the Loan under the Credit Facility is subject to the condition
precedent that Lender shall have received on or before the day of such Advance
all of the following, each dated (unless otherwise indicated) as of the
Effective Date, in form and substance satisfactory to Lender:

(i)Resolutions.  Resolutions of the governing body of Debtor and of Enova
certified by a Responsible Officer of Debtor and Enova, as applicable, which
authorize the execution, delivery and performance of the Loan Documents;

(ii)Incumbency Certificate.  A certificate of incumbency certified by a
Responsible Officer of Debtor and Enova certifying the names of the individuals
or other Persons authorized to sign the Loan Documents (including the
certificates contemplated herein) on behalf of Debtor and Enova to the extent
Debtor or Enova executes such documents, together with specimen signatures of
such Persons;

(iii)Constituent Documents.  The Constituent Documents of Debtor and Enova
certified as being true and correct as of the date of this Agreement;

(iv)Governmental Certificates.  Certificates of the appropriate government
officials of the State of organization of Debtor and Enova as to the existence,
qualification and good standing of Debtor and Enova, respectively, dated within
TEN (10) days of the date of this Agreement;

(v)Loan Documents.  The Loan Documents (other than the Backup Servicing
Agreement) executed by Debtor, the Master Servicer, any Asset Servicer and
Enova, as applicable;

(vi)Financing Statements.  Code financing statements covering the Collateral (1)
naming Debtor as debtor and Lender as secured party, and (2) naming Seller as
seller and Debtor as buyer, shall have been filed with the Secretary of State of
the State of Delaware;

(vii)Fees and Expenses.  Evidence that the costs and expenses invoiced by Lender
(including reasonable out-of-pocket attorneys’ fees) and all fees owing to
Lender, have been paid in full by Debtor;

(viii)Certain Agreements.  Copies of the Sale Agreement and the Servicing
Agreement, in form and content satisfactory to Lender, as in effect on the
Effective Date, certified as true and correct copies by a Responsible Officer on
behalf of Debtor, together with a certificate of such Responsible Officer
stating that such agreements remain in full force and effect and that Debtor has
not breached or defaulted on any of its obligations under such agreements;

(ix)Opinion of Counsel.  An Opinion of Counsel as to (1) the existence and due
organization of Debtor and Enova; (2) the due authorization and execution of the
Loan Documents; (3) the enforceability of the Loan Documents; (4) the perfection
of Lender’s security interest in the Collateral; and (5) such other matters as
may be reasonably requested by Lender and its counsel; and

(x)Other Matters.  Such other documents and agreements as may be required by
Lender in its Permitted Discretion.

(b)All Advances.  The obligation of Lender to make any Advance with respect to
the Loan under the Credit Facility shall be subject to the following additional
conditions precedent:

LOAN AND SECURITY AGREEMENT – PAGE 3

REDPOINT CAPITAL ASSET FUNDING, LLC – EFR 2016-2, LLC

 

 

--------------------------------------------------------------------------------

 

(i)Request for Advance.  Lender shall have received a request for a Loan in the
form attached hereto as Exhibit D, dated as of the date required by Section 2(b)
and executed by a Responsible Officer of Debtor.

(ii)No Default, Etc.  No Default or Event of Default shall have occurred and be
continuing, or would result from or after giving effect to such Advance; and

(iii)Representations and Warranties.  All of the representations and warranties
contained in the Loan Documents shall be true and correct in material respects
on and as of the date of such Advance with the same force and effect as if such
representations and warranties had been made on and as of such date.

6. Representations and Warranties.  Upon each Advance hereunder, Debtor hereby
represents and warrants to Lender as follows:  

(a)Existence.  Debtor (i) is duly organized, validly existing, and in good
standing under the laws of the State of Delaware; (ii) has all requisite power
and authority to own its assets and carry on its business as now being or as
proposed to be conducted; and (iii) is qualified to do business in all
jurisdictions in which the nature of its business makes such qualification
necessary and where failure to so qualify would have a Material Adverse Effect.
Debtor has the power and authority to execute, deliver, and perform its
obligations under the Loan Documents to which it is or may become a party.  The
legal name, federal tax identification number and State organizational number
for Debtor is set forth below:

Legal Name

Federal Tax Identification Number

State Filing Number

EFR 2016-2, LLC

81-3944969

6152399

 

(b)Binding Obligations.  The execution, delivery and performance of the Loan
Documents by Debtor has been duly authorized by all necessary action by Debtor
and the Loan Documents to which it is a party constitute legal, valid and
binding obligations of Debtor, enforceable in accordance with their respective
terms, except as limited by bankruptcy, insolvency or similar laws of general
application relating to the enforcement of creditors’ rights and except to the
extent specific remedies may generally be limited by equitable principles.

(c)No Consent.  The execution, delivery and performance of the Loan Documents,
and the consummation of the transactions contemplated thereby, do not
(i) conflict with, result in a violation of, or constitute a default under (1)
any provision of the Constituent Documents or other instrument binding upon
Debtor, (2) any law, governmental regulation, court decree or order applicable
to Debtor, or (3) any contractual obligation, agreement, judgment, license,
order or permit applicable to or binding upon Debtor, (ii) require the consent,
approval or authorization of any third party, or (iii) result in or require the
creation of any Lien, charge or encumbrance upon any property of Debtor except
as may be expressly contemplated in the Loan Documents.  No consent is required
for the exercise by Lender of the rights provided for in the Loan Documents or
the remedies in respect of the Collateral pursuant to the Loan Documents.

(d)Financial Condition.  Each Weekly Consumer Loan Value Certificate and Monthly
Servicing Report supplied to Lender is accurate in all material respects.

(e)Operation of Business.  Debtor possesses all contracts, licenses, permits and
franchises, or rights thereto, necessary to conduct its businesses substantially
as now conducted and as presently proposed to be conducted, and Debtor is not in
violation of any valid rights of others with respect to any of the foregoing,
except any violations that could not reasonably be expected to have a Material
Adverse Effect.

(f)Litigation and Judgments.  There is no action, suit, investigation or
proceeding before or by any Governmental Authority or arbitrator pending, or to
the knowledge of Debtor, threatened against

LOAN AND SECURITY AGREEMENT – PAGE 4

REDPOINT CAPITAL ASSET FUNDING, LLC – EFR 2016-2, LLC

 

 

--------------------------------------------------------------------------------

 

or affecting Debtor that would, if adversely determined, have a Material Adverse
Effect.  There are no outstanding judgments against Debtor for which adequate
reserves have not been made.

(g)Rights in Collateral; Liens.  Debtor has good and indefeasible title to the
Collateral, and none of the Collateral is subject to any Lien, except Permitted
Encumbrances.

(h)Debt.  Debtor has no Debt other than Permitted Indebtedness or which is
otherwise related to Permitted Encumbrances.

(i)Disclosure.  No statement, information, report, representation or warranty
made by Debtor in the Loan Documents or furnished to Lender in connection with
the Loan Documents or any of the transactions contemplated hereby contains any
untrue statement of a material fact or omits to state any material fact
necessary to make the statements herein or therein not misleading.  There is no
fact known to Debtor which could reasonably be expected to have a Material
Adverse Effect that has not been disclosed in writing to Lender.

(j)Agreements.  Debtor is not a party to any indenture, loan or credit
agreement, or to any lease or other agreement or instrument, or subject to any
charter or corporate or other organizational restriction which could reasonably
be expected to have a Material Adverse Effect.  Debtor is not in default in any
material respect in the performance, observance or fulfillment of any of the
obligations, covenants, or conditions contained in any agreement or instrument
material to its business.  The Sale Agreement is in full force and effect and no
material default in the performance of any agreement or obligation thereunder by
any party thereto has occurred and is continuing.

(k)Compliance with Laws.  Debtor is not in violation of any law, rule,
regulation, order or decree of any Governmental Authority or arbitrator, the
violation of which could reasonably be expected to have a Material Adverse
Effect.  

(l)Taxes; Governmental Charges.  Debtor has filed all federal, State and local
tax reports and returns required by any law or regulation to be filed by it and
has either duly paid all taxes, duties and charges indicated due on the basis of
such returns and reports, or made adequate provision for the payment thereof,
and the assessment of any material amount of additional taxes in excess of those
paid and reported is not reasonably expected.  Debtor has no knowledge of any
pending investigation of Debtor, Enova or Seller by any taxing authority or any
pending but unassessed tax liability.

(m)Security Interest.  Debtor has and will have at all times full right, power
and authority to grant a security interest in the Collateral to Lender in the
manner provided herein, free and clear of any Lien, security interest or other
charge or encumbrance other than Permitted Encumbrances.

(n)Location.  Debtor’s chief executive office and the office where the records
concerning the Collateral are kept are at its address set forth on the signature
page hereof.

(o)Use of Proceeds; Margin Securities.  Debtor is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
regulations of the Board of Governors of the Federal Reserve System), and no
part of the proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
margin stock.

(p)Regulated Entities.  Debtor is not (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940 or (ii) subject to regulation under the Federal Power Act,
the Interstate Commerce Act, any State public utilities code, or any other
federal or State statute, rule or regulation limiting its ability to incur Debt,
pledge its assets or perform its obligations under the Loan Documents.

LOAN AND SECURITY AGREEMENT – PAGE 5

REDPOINT CAPITAL ASSET FUNDING, LLC – EFR 2016-2, LLC

 

 

--------------------------------------------------------------------------------

 

(q)Foreign Assets Control Regulations and Anti-Money Laundering.  Debtor shall
not (a) be or become a Person whose property or interests in property are
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079 (2001)),
(b) engage in any dealings or transactions prohibited by Section 2 of such
executive order, or otherwise be associated with any such Person in any manner
violative of Section 2 of such executive order, or (c) otherwise become a Person
on the list of Specially Designated Nationals and Blocked Persons in violation
of the any applicable limitations or prohibitions under any other United States
Treasury Department’s Office of Foreign Assets Control (“OFAC”) regulation or
executive order.

(r)Solvency.  Debtor is, and after giving effect to any Advance will be,
solvent.

(s)Single Purpose Entity.  Debtor hereby represents, warrants and covenants that
Debtor has complied, and shall comply until payment in full of the Indebtedness,
with its Constituent Documents, and Debtor shall engage in no other business
other than consumer finance and business related to the ownership of the
Consumer Loans.  

7. Representations and Warranties Concerning the Collateral.  Upon each Advance
hereunder, Debtor hereby represents and warrants to Lender:

(a)Collateral.  With respect to the Collateral at the time the Collateral
becomes subject to the Lien in favor of Lender: (i) Debtor is the sole owner,
free and clear of all Liens (except for Permitted Encumbrances), and shall be
fully authorized to sell, transfer, pledge or grant a security interest in such
Collateral; (ii) Debtor has maintained books and records pertaining to the
Collateral in such detail, form and scope as is required by this Agreement;
(iii) Lender has a perfected Lien on the Collateral (subject only to Permitted
Encumbrances) and (iv) to the best of Debtor’s knowledge, the representations
and warranties of Seller in the Sale Agreement are true and correct.

(b)No Adverse Selection.  The Consumer Loans sold or transferred to Debtor by
Seller have not been selected with the intention to select Consumer Loans that
would be adverse to Debtor or Lender compared to comparable Consumer Loans
originated by Seller.

(c)No Financing Statements or Control Agreements.  Other than the financing
statements and control agreements set forth in this Agreement, there are no
other financing statements or control agreements covering any Collateral.

(d)Eligible Consumer Loan.  To the knowledge of Debtor, at the time of sale,
each Consumer Loan included in the Consumer Loan Value is an Eligible Consumer
Loan.

8. Covenants.  Until all Indebtedness of Debtor under the Loan Documents is
Indefeasibly Paid or performed, and Lender has no further commitment to make
Advances under the Credit Facility, Debtor agrees and covenants as follows:

(a)Reporting Requirements.  Debtor shall furnish or caused to be furnished to
Lender:

(i)As soon as available, and in any event within FORTY-FIVE (45) days after the
end of each fiscal quarter of Enova, commencing with the FIRST (1st) fiscal
quarter that is not a fiscal year of Debtor ending after the Effective Date,
unaudited financial statements of Enova and its consolidated subsidiaries as of
the end of such quarter; provided, that no such statements shall be separately
delivered to the extent such statements have been publicly filed on Form 10-Q
with the SEC;

(ii)As soon as available, and in any event within ONE HUNDRED TWENTY (120) days
after the end of each fiscal year of Enova, commencing with the FIRST (1st)
fiscal year of Debtor ending after the Effective Date, unaudited financial
statements of Enova and its

LOAN AND SECURITY AGREEMENT – PAGE 6

REDPOINT CAPITAL ASSET FUNDING, LLC – EFR 2016-2, LLC

 

 

--------------------------------------------------------------------------------

 

consolidated subsidiaries as of the end of such fiscal year; provided, that no
such statements shall be separately delivered to the extent such statements have
been publicly filed on Form 10-K with the SEC;

(iii)Simultaneously with the delivery of the financial statements of Enova by
clauses (i) and (ii) of this Section 8(a), a certificate of a Responsible
Officer on behalf of Debtor in the form of Exhibit C stating that such
Responsible Officer has reviewed the provisions of this Agreement and the other
Loan Documents and has made or caused to be made under his or her supervision a
review of the condition and operations of Debtor during the period covered by
such financial statements with a view to determining whether Debtor was in
compliance with all of the provisions of this Agreement and such Loan Documents
at the times such compliance is required hereby and thereby, and that such
review has not disclosed, and such Responsible Officer has no knowledge of, the
existence or continuance during such period of an Event of Default or, if an
Event of Default exists and is continuing, describing the nature and period of
existence thereof and the action which Debtor proposes to take or have taken
with respect thereto;

(iv)As soon as available and in any event on the SECOND (2nd) Business Day of
each week commencing with the FIRST (1st) week ending after the date of the
first Advance, a Weekly Consumer Loan Value Certificate in the form attached
hereto as Exhibit A and the weekly reconciliation and summaries received by
Debtor from the Master Servicer with respect to the Consumer Loans, which shall
each be current as of the Friday of the immediately preceding week.  In
connection with such reconciliation and summary, Debtor shall deliver to Lender
a weekly report identifying those Consumer Loans which constitute Collateral for
Lender as of the end of the immediately preceding week;

(v)As soon as available and in any event on the TENTH (10th) Business Day of
each month commencing with the FIRST (1st) month ending after the date of the
first Advance, a Monthly Servicing Report from the Master Servicer, and the
collateral data tape provided as Schedule A thereto, which shall each be current
as of the end of the related Collection Period;

(vi)Promptly after submission to any Governmental Authority, unless such request
is confidential, all documents and information furnished to a Governmental
Authority in connection with any investigation of Debtor with respect to a
Consumer Loan owned by Debtor other than routine inquiries by such Governmental
Authority;

(vii)As soon as possible, and in any event within THREE (3) Business Days after
the occurrence of an Event of Default or a Default, a written statement of a
Responsible Officer on behalf of Debtor setting forth the details of such Event
of Default or Default and the action which Debtor proposes to take with respect
thereto;

(viii)Promptly after the commencement thereof but in any event not later than
THREE (3) Business Days after service of process with respect thereto on, or the
obtaining of knowledge thereof by, Debtor, notice of each action, suit or
proceeding before any court, arbitrator or other Governmental Authority or other
regulatory body which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect;

(ix)As soon as possible and in any event within THREE (3) Business Days after
execution, receipt or delivery thereof, copies of any material notices that
Debtor receives in connection with the Sale Agreement;

(x)Prompt notice of the occurrence of a default by Seller in the performance of
any material obligations with respect to the Sale Agreement; and

(xi)Prompt notice of any and all claims made against Debtor that could have a
Material Adverse Effect.

LOAN AND SECURITY AGREEMENT – PAGE 7

REDPOINT CAPITAL ASSET FUNDING, LLC – EFR 2016-2, LLC

 

 

--------------------------------------------------------------------------------

 

(b)Compliance with Laws.  Debtor shall comply in all material respects with
applicable Consumer Financial Services Laws imposed by any Governmental
Authority upon Debtor and its businesses, operations and properties where the
failure to perform or comply could have a Material Adverse Effect.

(c)Payment of Obligations.  Debtor shall pay its obligations, including tax
liabilities, that, if not paid, could become a Lien on any of the Collateral,
before the same shall become delinquent or in default, except where such Lien
would be a Permitted Encumbrance.

(d)Maintenance and Conduct of Business.  Debtor shall (i) keep, maintain and
preserve all property and assets material to the conduct of its business, and
(ii) shall cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence and the rights, licenses, permits,
privileges, agreements and franchises material to the conduct of its
business.  Debtor shall cause the Sale Agreement and the Servicing Agreement to
remain in full force and effect and cause Seller to perform all of its
obligations thereunder with respect to the Consumer Loans.

(e)Books and Records; Inspection Rights.  Debtor shall keep proper books of
record and account in which full, true and correct entries in all material
respects are made of all transactions related to the Consumer Loans.  Debtor
shall, and shall cause each Originator to, permit any representatives designated
by Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its (or such Originator’s) books and records, and
to discuss its  (or such Originator’s) affairs, finances and condition with
its  (or such Originator’s) officers and independent accountants, all at such
reasonable times and as often as reasonably requested, but in no event more than
once per quarter; provided, that upon the occurrence and during the continuation
of an Event of Default, no such limit shall be applicable.  In connection with
such inspection, Debtor shall provide Lender and any designee of Lender with
full access to data and information generated by the applicable system of record
in order to view, monitor, reconcile and reproduce the credit and legal files
demonstrating the existence of the Consumer Loans and Debtor’s exclusive
ownership thereof, including all disbursement and payment activity in connection
therewith.  Lender shall comply with all applicable laws relating to viewing
personal information relating to Consumer Loans.

(f)Compliance with Agreements.  Debtor shall comply, in all material respects,
with the Loan Documents to which it is a party and all material agreements,
contracts and instruments binding on it or affecting the Collateral or its
business.

(g)Ownership and Liens.  Debtor shall maintain good title to the Collateral free
and clear of all Liens, security interests, encumbrances or adverse claims,
except for Permitted Encumbrances. Debtor shall defend at its expense Lender’s
security interest in the Collateral against the claims of any third party.

(h)Notice of Pledge.  Debtor shall, after the occurrence and during the
continuation of an Event of Default, upon written request from Lender, cause
each Consumer Loan Note evidencing a Consumer Loan to have conspicuously printed
thereon a notation providing notice that such Consumer Loan Note has been
pledged by Debtor to Lender.

(i)Collateral Deposit Account. Debtor shall cause Master Servicer and each Asset
Servicer to deposit all payments relating to each Consumer Loan into the
Collateral Deposit Account and shall cause Master Servicer and each Asset
Servicer to hold all payments received in connection with each Consumer Loan in
trust for Lender pending deposit into the Collateral Deposit Account.

(j)Fundamental Change.  Debtor shall not (i) make any material change in the
nature of its business as carried on as of the date hereof, (ii) liquidate,
merge or consolidate with or into any other Person, or (iii) make a change in
organizational structure or the jurisdiction in which it is organized.

LOAN AND SECURITY AGREEMENT – PAGE 8

REDPOINT CAPITAL ASSET FUNDING, LLC – EFR 2016-2, LLC

 

 

--------------------------------------------------------------------------------

 

(k)Indebtedness.  Debtor (without the prior written consent of Lender not to be
unreasonably withheld or delayed) shall not create, incur, assume or permit to
exist any Debt except for the following (“Permitted Indebtedness”):

(i)The Indebtedness created hereunder; and

(ii)Unsecured Debt incurred in the ordinary course of business not to exceed
FIFTY THOUSAND AND NO/100 DOLLARS ($50,000.00).

(l)Transactions With Affiliates.  Debtor shall not enter into any transaction,
including the purchase, sale or exchange of property or the rendering of any
service, with any Affiliate of Debtor, except in the ordinary course of and
pursuant to the reasonable requirements of Debtor’s business and upon fair and
reasonable terms no less favorable to Debtor than would be obtained in a
comparable arm’s‑length transaction with a Person or entity not an Affiliate of
Debtor.

(m)Dividends or Distribution.  If an Event of Default shall have occurred and be
continuing or if a Default shall have occurred and be continuing (each, a
“Blockage Event”), Debtor shall not (i) declare or make any distribution, on
account of any equity interest of Debtor, now or hereafter outstanding, or (ii)
return any equity interest to any equity holders of Debtor, or make any other
distribution of property, assets, obligations or securities thereto as such.

(n)Transfer or Encumbrance.  Except as otherwise provided herein, Debtor shall
not (i) sell, assign (by operation of law or otherwise), transfer, exchange,
lease or otherwise dispose of any of the Collateral, (ii) grant a Lien or
security interest in or execute, file or record any financing statement or other
security instrument with respect to the Collateral, or (iii) deliver actual or
constructive possession of any of the Collateral to any party other than Lender,
Seller, Master Servicer or any Asset Servicer who is acting in its capacity as
Seller pursuant to the Sale Agreement or Master Servicer or Asset Servicer
pursuant to the Servicing Agreement; provided, however, that Debtor shall be
entitled to sell, transfer or dispose of any Charged-Off Consumer Loan without
the consent of Lender, and such Charged-Off Consumer Loan and any Collateral
related thereto shall be automatically released from the Lien created by this
Agreement without any further action by any Person. Lender shall execute and
deliver such releases, termination statements and other instruments (in
recordable form, where appropriate) as Debtor, as applicable, may reasonably
request evidencing the termination of the Lien on such Charged-Off Consumer
Loans created by this Agreement.

(o)Impairment of Security Interest.  Debtor shall not take any action that would
in any manner impair the enforceability of Lender’s security interest in any
Collateral.

(p)Compromise of Collateral.  Debtor shall not adjust, settle, compromise, amend
or modify any Collateral, except for Permitted Modifications; provided, however,
that Lender may provide instructions that are inconsistent with such
requirements but are in accordance with applicable laws upon the occurrence and
during the continuation of an Event of Default.  Debtor shall provide to Lender
such information received from an Asset Servicer concerning (i) any adjustment,
settlement, compromise, amendment or modification of any Collateral, and (ii)
any claim asserted by any account debtor for credit, allowance, adjustment,
dispute, setoff or counterclaim, as Lender may reasonably request from time to
time.

(q)Certain Agreements.  Debtor shall not agree to any amendment or any material
change to or material waiver of any of its rights under the Sale Agreement, the
Servicing Agreement or any other material contract relating to the Collateral.

(r)Limitations on Credit and Collection Policies.  Debtor shall not permit
Master Servicer to make any material change in the Servicing Standards, which
change would, based upon the facts and circumstances in existence at such time,
reasonably be expected to materially adversely affect the collectability, credit
quality or characteristics of the Eligible Consumer Loans, taken as a whole, or
the

LOAN AND SECURITY AGREEMENT – PAGE 9

REDPOINT CAPITAL ASSET FUNDING, LLC – EFR 2016-2, LLC

 

 

--------------------------------------------------------------------------------

 

ability of Debtor to perform its obligations or the ability of Lender to
exercise any of its rights and remedies, hereunder or under any other Loan
Document.

(s)Loan Purchases.  Debtor shall not purchase any Consumer Loans with the funds
in the Collateral Deposit Account on or after the date that an Amortization
Event or Trigger Event has occurred or is continuing.

(t)Electronic Storage.  Debtor shall cause the Custodian to maintain possession,
custody and control of all electronic records, documents and any instruments
evidencing the Consumer Loans on behalf of Lender in accordance with the
Servicing Agreement and this Agreement.  Debtor shall identify (or shall cause
Seller or the Custodian to identify) on the related electronic record the pledge
of the Consumer Loans by Debtor to Lender.

(u)Back-Up Servicing.  No later than THIRTY (30) days after the Effective Date,
Debtor shall retain a third party backup servicer and enter into a backup
servicing agreement as approved by Lender with respect to the Consumer
Loans.  After the occurrence of and during the continuation of an Event of
Default, Lender may require that Backup Servicer have the sole right to manage
all Collections with respect to the Consumer Loans.  The backup servicing
agreement shall provide for the priority payment of the backup servicing fees,
will contain customary representations, warranties and indemnities and be in
form and substance reasonably acceptable to Debtor and Lender.  

(v)Payments. Prior to the occurrence of a Default or an Event of Default, on the
FIFTEENTH (15th) day (or the next succeeding Business Day if the 15th is not a
Business Day) of each calendar month (each such date to be a “Payment Date”),
Debtor shall distribute the balance on deposit in the Collateral Deposit Account
in the following order of priority:

(i)First, to the payment of any accrued and unpaid interest and fees due and
owing to Lender since the preceding Payment Date;

(ii)Second, to the financial institutions holding the Collateral Deposit Account
or any other collection accounts or third party custodians for any accrued and
unpaid fees, costs, indemnities and expenses relating to the Collateral Deposit
Account, collection account or custodial account as are due and owing;

(iii)Third, to pay Master Servicer any earned but unpaid servicing fees that are
due and to pay to Backup Servicer any required fees with respect to the Consumer
Loans as may be permitted hereunder and as are due and owing;

(iv)Fourth, to pay any accrued and unpaid auditing costs incurred under Section
8(e) and other expenses agreed by the parties in writing to be paid from
proceeds;

(v)Fifth, upon and during the continuance of an Amortization Event, to the
Lenders, the amount necessary to pay the Indebtedness in full;

(vi)Sixth, to the Lenders, the amount of any Optional Prepayment;

(vii)Seventh, to the Collateral Deposit Account, an amount equal to the positive
excess, if any, of (A)(x) the Eligible Consumer Loan Pool times (y) the Target
LTV minus (B) the outstanding amount of the Indebtedness after giving effect to
the distributions set forth in clauses (i) through (vi) above;

(viii)Eighth, upon and during the continuance of a Trigger Event but prior to
the occurrence of an Amortization Event, to the Collateral Deposit Account, any
remaining amounts;

(ix) Ninth, to or at the direction of Debtor, any remaining amounts.

LOAN AND SECURITY AGREEMENT – PAGE 10

REDPOINT CAPITAL ASSET FUNDING, LLC – EFR 2016-2, LLC

 

 

--------------------------------------------------------------------------------

 

(w)Trigger Event. Upon the occurrence of an initial Trigger Event:

(i)Following the occurrence of a Trigger Event up to and including THIRTY (30)
Business Days, Debtor shall immediately cease purchasing Consumer Loans.  During
the first THIRTY (30) Business Day period following the occurrence of a Trigger
Event, Debtor may (x) repay the Indebtedness so that no Trigger Event shall
exist (any restriction of the pre-payment of the Indebtedness contained in the
Loan Documents being waived with respect to such required payment), (y) cause
additional funds to be deposited to the Collateral Deposit Account so that no
Trigger Event shall exist, or (z) cause additional Eligible Consumer Loans to be
pledged to increase the Consumer Loan Value so that no Trigger Event shall
exist.  In addition, if after FIVE (5) Business Days from the occurrence of the
Trigger Event the Debtor has not cured the Trigger Event, then during this
period the interest rate under the Note shall increase by an additional 2% (in
no event to exceed the maximum amount of interest allowable by law).  If the
Trigger Event is cured after FIVE (5) Business Days but within THIRTY (30)
Business Days, then the interest rate shall return to the interest rate stated
in the Note.

(ii)If the Trigger Event continues for a period of THIRTY ONE (31) Business Days
(an “Amortization Trigger Event”), in addition to the provisions in (i) above,
Debtor shall repay the Indebtedness in accordance with Section 8(v).

(iii) If the Trigger Event continues for a period of FORTY-FIVE (45) days or
more (a “Default Trigger Event”), the continuation of such Trigger Event shall
constitute an Event of Default under Section 10(j) and the Lender may, in its
sole discretion, exercise any of the remedies available under Section 11 of this
Agreement.

(x)Replacement of Ineligible Consumer Loans.  If it is determined that a
Consumer Loan was not, at the time of purchase by Debtor, an Eligible Consumer
Loan (an “Ineligible Consumer Loan”), Debtor shall cause Seller to either
repurchase such Ineligible Consumer Loan and replace such Ineligible Consumer
Loan with an Eligible Consumer Loan with an outstanding principal balance equal
to or greater than the outstanding principal balance of such Ineligible Consumer
Loan.

9. Rights of Lender.  Lender shall have the rights contained in this Section 9
at all times until the Indebtedness has been Indefeasibly Paid.  

(a)Financing Statements.  Debtor hereby authorizes Lender to file, without the
signature of Debtor, one or more financing or continuation statements, and
amendments thereto, relating to the Collateral.

(b)Power of Attorney.  So long as the Indebtedness is outstanding, Debtor hereby
irrevocably appoints Lender as Debtor’s attorney‑in‑fact, such power of attorney
being coupled with an interest, with full authority in the place and stead of
Debtor and in the name of Debtor or otherwise, from time to time following the
occurrence and during the continuation of an Event of Default in Lender’s
Permitted Discretion, to take any action and to execute any instrument which
Lender may deem necessary or appropriate to accomplish the purposes of this
Agreement.  All acts of said attorney or designee are hereby ratified and
approved, and said attorney or designee shall not be liable for any acts of
omission or commission (other than acts of omission or commission constituting
gross negligence or willful misconduct as determined by a final judgment of a
court of competent jurisdiction), or for any error of judgment or mistake of
fact or law; this power being coupled with an interest is irrevocable until the
Loan and other Indebtedness under the Loan Documents are paid in full and all of
the Loan Documents are terminated.

(c)Performance by Lender.  If Debtor fails to perform any agreement or
obligation provided for in any Loan Document, Lender may itself perform, or
cause performance of, such agreement or obligation, and the expenses of Lender
incurred in connection therewith shall be a part of the Indebtedness, secured by
the Collateral and payable by Debtor on demand.

LOAN AND SECURITY AGREEMENT – PAGE 11

REDPOINT CAPITAL ASSET FUNDING, LLC – EFR 2016-2, LLC

 

 

--------------------------------------------------------------------------------

 

(d)Collection of Consumer Loans; Management of Collateral.  Nothing herein
contained shall be construed to constitute Lender as agent of Debtor for any
purpose whatsoever, and Lender shall not be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located and regardless of the cause thereof (other than
from acts of omission or commission constituting gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction).  Lender shall not, under any circumstance or in any event
whatsoever, have any liability for any error or omission or delay of any kind
occurring in the settlement, collection or payment of any of the Consumer Loans
or any instrument received in payment thereof or for any damage resulting
therefrom (other than acts of omission or commission constituting gross
negligence or willful misconduct as determined by a final judgment of a court of
competent jurisdiction).  Lender, by any provision herein or in any assignment
or otherwise, does not assume any of the obligations under any contract or
agreement assigned to Lender and shall not be responsible in any way for the
performance by Debtor of any of the terms and conditions thereof.

10.Events of Default.  Each of the following shall constitute an “Event of
Default” under this Agreement:  

(a)Payment Default.  The failure, refusal or neglect of Debtor to pay when due
any part of the principal of, or interest on, the Indebtedness owing to Lender
by Debtor from time to time, on or before the date that is TWO (2) Business Days
after the date such payment is due.  

(b)Performance or Warranty Default.  The failure of Debtor to timely and
properly observe, keep or perform any covenant, agreement, warranty or condition
required herein or in any of the other Loan Documents, other than with respect
to a payment default as set forth in Section 10(a) and a default Trigger Event
as set forth in Section 10(j), which is not cured within THIRTY (30) Business
Days following written notice from Lender to Debtor; provided, that (i) if such
default cannot be cured within THIRTY (30) Business Days, (ii) Debtor has,
within such period, taken such actions as are reasonably necessary and
appropriate to cure such default, and (iii) Debtor shall continue to diligently
pursue such actions, such cure period shall be extended for a period of thirty
(30) days following written notice from Lender to Debtor.

(c)Representations.  Any representation contained herein or in any of the other
Loan Documents made by Debtor is false or misleading in any material respect and
remains unremedied for a period of THIRTY (30) Business Days from the discovery
by Debtor or receipt of notice thereof from Lender.

(d)Default Under Other Indebtedness.  The occurrence of any event which results
in the acceleration of the maturity of any indebtedness for borrowed money in an
aggregate principal amount in excess of ONE HUNDRED THOUSAND AND NO/100 DOLLARS
($100,000.00) owing by Debtor to any third party under any agreement or
understanding.

(e)Insolvency.  If Debtor (i) becomes insolvent, or makes a transfer in fraud of
creditors, or makes an assignment for the benefit of creditors, or admits in
writing its inability to pay its debts as they become due; (ii) generally is not
paying its debts as such debts become due; (iii) has a receiver, trustee or
custodian appointed for, or take possession of, all or substantially all of its
assets, either in a proceeding brought by it or in a proceeding brought against
it and such appointment is not discharged or such possession is not terminated
within NINETY (90) days after the effective date thereof or it consents to or
acquiesces in such appointment or possession; (iv) files a petition for relief
under the United States Bankruptcy Code or any other present or future federal
or State insolvency, bankruptcy or similar laws (all of the foregoing
hereinafter collectively called “Applicable Bankruptcy Law”) or an involuntary
petition for relief is filed against it under any Applicable Bankruptcy Law and
such involuntary petition is not dismissed within NINEty (90) days after the
filing thereof, or an order for relief naming it is entered under any Applicable
Bankruptcy Law, or any composition, rearrangement, extension, reorganization or
other relief of debtors now or hereafter existing is requested or consented to
by it; or (v) fails to have

LOAN AND SECURITY AGREEMENT – PAGE 12

REDPOINT CAPITAL ASSET FUNDING, LLC – EFR 2016-2, LLC

 

 

--------------------------------------------------------------------------------

 

discharged within a period of NINETY (90) days any attachment, sequestration or
similar writ levied upon any property of it.

(f)Judgment.  The entry of any judgment against Debtor or the issuance or entry
of any attachments or other Liens (other than Permitted Encumbrances) against
any of the property of Debtor for an amount in excess of FIFTY THOUSAND AND
NO/100 DOLLARS ($50,000.00) (individually or in the aggregate) if uninsured,
undischarged, unbonded or undismissed on the date on which such judgment could
be executed upon.

(g)Action of Lien Holder.  The holder of any Lien or security interest on any of
the Collateral (without hereby implying the consent of Lender to the existence
or creation of any such Lien or security interest on the Collateral) declares a
default thereunder or institutes foreclosure or other proceedings for the
enforcement of its remedies thereunder and is not being contested in good faith
by Debtor.

(h)Material Adverse Effect.  Any event shall have occurred or is continuing
which shall have had a Material Adverse Effect.

(i)Seller Default.  Seller shall default in the performance of any material
obligation to Debtor with respect to any Consumer Loan which is not cured within
THIRTY (30) Business Days following written notice from Lender to Debtor;
provided, that (i) if such default cannot be cured within THIRTY (30) Business
Days, (ii) Seller has, within such period, taken such actions as are reasonably
necessary and appropriate to cure such default, and (iii) Seller shall continue
to diligently pursue such actions, such cure period shall be extended for a
period of thirty (30) days.

(j)Default Trigger Event.  A Default Trigger Event shall have occurred or a
second Trigger Event shall have occurred after an initial Trigger Event has been
cured; provided, that the occurrence of a second Trigger Event shall not be an
Event of Default hereunder if such Trigger Event is cured within FIVE (5)
Business Days.

(k)Loan Documents.  (i) The Loan Documents shall at any time after their
execution and delivery and for any reason cease (1) to create a valid and
perfected FIRST (1st) priority security interest in and to the Collateral; or
(2) to be in full force and effect or shall be declared null and void, or (ii)
the validity or enforceability of this Agreement shall be contested by Debtor or
any other Person party hereto.

11.Remedies and Related Rights.  If an Event of Default shall have occurred,
Lender may exercise one or more of the rights and remedies provided in this
Section 11, without limiting any other rights and remedies provided herein,
under any of the Loan Documents or otherwise available to Lender,.

(a)Remedies.  Upon the occurrence of any one or more Events of Default, the
entire unpaid principal balance of the Note, together with all accrued but
unpaid interest thereon, and all other Indebtedness owing to Lender by Debtor at
such time shall, at the option of Lender, become immediately due and payable
without further notice, demand, presentation, notice of dishonor, notice of
intent to accelerate, notice of acceleration, protest or notice of protest of
any kind, all of which are expressly waived by Debtor; provided, however,
concurrently and automatically with the occurrence of an Event of Default under
Section 10(e), further Advances under the Loan Documents shall automatically
cease, the Indebtedness at such time shall, without any action by Lender, become
due and payable, without further notice, demand, presentation, notice of
dishonor, notice of acceleration, notice of intent to accelerate, protest or
notice of protest of any kind, all of which are expressly waived by Debtor.

(b)Other Remedies.  Upon the occurrence of and during the continuance of an
Event of Default, Lender may from time to time at its Permitted Discretion,
without limitation and without notice except as expressly provided in any of the
Loan Documents:

LOAN AND SECURITY AGREEMENT – PAGE 13

REDPOINT CAPITAL ASSET FUNDING, LLC – EFR 2016-2, LLC

 

 

--------------------------------------------------------------------------------

 

(i)Exercise in respect of the Collateral all the rights and remedies of a
secured party under the Code (whether or not the Code applies to the affected
Collateral);

(ii)Require Debtor to, and Debtor hereby agrees that it will at its expense and
upon request of Lender, assemble the Collateral as directed by Lender and make
it available to Lender at a place to be designated by Lender which is reasonably
convenient to both parties;

(iii)Reduce its claim to judgment or foreclose or otherwise enforce, in whole or
in part, the security interest granted hereunder by any available judicial
procedure;

(iv)Sell or otherwise dispose of, at its office, on the premises of Debtor or
elsewhere, the Collateral, as a unit or in parcels, by public or private
proceedings, and by way of one or more contracts (it being agreed that the sale
or other disposition of any part of the Collateral shall not exhaust Lender’s
power of sale, but sales or other dispositions may be made from time to time
until all of the Collateral has been sold or disposed of or until the
Indebtedness has been paid and performed in full), and at any such sale or other
disposition it shall not be necessary to exhibit any of the Collateral;

(v)Buy the Collateral, or any portion thereof, at any public sale;

(vi)Buy the Collateral, or any portion thereof, at any private sale if the
Collateral is of a type customarily sold in a recognized market or is of a type
which is the subject of widely distributed standard price quotations;

(vii)Apply for the appointment of a receiver for the Collateral, and Debtor
hereby consents to any such appointment; and

(viii)At its option, retain the Collateral in satisfaction of the Indebtedness
whenever the circumstances are such that Lender is entitled to do so under the
Code or otherwise.

Debtor agrees that in the event Debtor is entitled to receive any notice under
the Code, as it exists in the State governing any such notice, of the sale or
other disposition of any Collateral, reasonable notice shall be deemed given
when such notice is deposited in a depository receptacle under the care and
custody of the United States Postal Service, postage prepaid, at Debtor’s
address set forth on the signature page hereof, ten (10) days prior to the date
of any public sale, or after which a private sale, of any of such Collateral is
to be held.  Lender shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  Lender may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.

(c)Application of Proceeds.  If any Event of Default shall have occurred, Lender
may at its Permitted Discretion apply or use any cash held by Lender as
Collateral, and any cash proceeds received by Lender in respect of any sale or
other disposition of, collection from, or other realization upon, all or any
part of the Collateral in the following order of priority:

(i)First, to the repayment or reimbursement of the reasonable costs and expenses
(including reasonable attorneys’ fees and expenses) incurred by Lender in
connection with (1) the administration of the Loan Documents, (2) the custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, the Collateral, and (3) the exercise or enforcement of any of
the rights and remedies of Lender hereunder;

(ii)Second, to the payment or other satisfaction of any Liens and other
encumbrances upon the Collateral;

LOAN AND SECURITY AGREEMENT – PAGE 14

REDPOINT CAPITAL ASSET FUNDING, LLC – EFR 2016-2, LLC

 

 

--------------------------------------------------------------------------------

 

(iii)Third, to the satisfaction of the Indebtedness, including payment of any
accrued but unpaid fees and expenses due to the Servicer, Backup Servicer, the
financial institutions holding the Collateral Deposit Account, any third party
custodians and any parties in connection with in audit;

(iv)Fourth, to the payment of any other amounts required by applicable law; and

(v)Fifth, by delivery to Debtor or any other party lawfully entitled to receive
such cash or proceeds, whether by direction of a court of competent jurisdiction
or otherwise.  

(d)License.  Following the occurrence and during the continuance of an Event of
Default, Lender is hereby granted a license or other right to use, without
charge, Debtor’s name or any property of a similar nature as it pertains to the
Collateral.

(e)Deficiency.  In the event that the proceeds of any sale of, collection from,
or other realization upon, all or any part of the Collateral by Lender are
insufficient to pay all amounts to which Lender is legally entitled, Debtor
(unless otherwise provided) shall be liable for the deficiency, together with
interest thereon as provided in the Loan Documents.

(f)Non‑Judicial Remedies.  In granting to Lender the power to enforce its rights
hereunder without prior judicial process or judicial hearing, Debtor expressly
waives, renounces and knowingly relinquishes any legal right which might
otherwise require Lender to enforce its rights by judicial process.  Nothing
herein is intended to prevent Lender or Debtor from resorting to judicial
process at either party’s option.

(g)Other Recourse.  Debtor authorizes Lender, without notice or demand and
without any reservation of rights against Debtor and without affecting Debtor’s
liability hereunder or on the Indebtedness, to take or hold any other property
of any type from any third party as security for the Indebtedness, and exchange,
enforce, waive and release any or all of such other property.

(h)Waiver of Default; Cumulative Remedies.  No failure on the part of Lender to
exercise, no delay in exercising and no course of dealing with respect to, any
right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power, or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power, or privilege. The rights and remedies
provided for in this Agreement and the other Loan Documents are cumulative and
not exclusive of any rights and remedies provided by law.

(i)Equitable Relief.  Debtor recognizes that in the event Debtor fails to pay,
perform, observe or discharge any or all of the Indebtedness, any remedy at law
may prove to be inadequate relief to Lender.  Debtor therefore agrees that
Lender, if Lender so requests, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

12.Indemnity.  Debtor hereby indemnifies and agrees to hold harmless Lender, and
its officers, directors, employees, agents and representatives (each an
“Indemnified Person”) from and against any and all liabilities, obligations,
claims, losses, damages, penalties, actions, judgments, suits, costs, expenses
or disbursements of any kind or nature (other than consequential damages and
loss of anticipated profits or earnings) (collectively, the “Claims”) which may
be imposed on, incurred by, or asserted against, any Indemnified Person arising
in connection with the Loan Documents, the Indebtedness or the Collateral
(including the enforcement of the Loan Documents and the defense of any
Indemnified Person’s actions or inactions in connection with the Loan
Documents).  WITHOUT LIMITATION, THE FOREGOING INDEMNITIES SHALL APPLY TO EACH
INDEMNIFIED PERSON WITH RESPECT TO ANY CLAIMS WHICH IN WHOLE OR IN PART ARE
CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF SUCH PERSON OR ANY OTHER INDEMNIFIED
PERSON, EXCEPT TO THE LIMITED EXTENT THE CLAIMS AGAINST AN INDEMNIFIED PERSON
ARE CAUSED BY SUCH INDEMNIFIED PERSON’S GROSS NEGLIGENCE, BAD FAITH OR WILLFUL
MISCONDUCT.  The indemnification provided for in this Section 12 shall survive
the termination of this Agreement and shall extend and continue to benefit each
individual or entity that is or has at any time been an Indemnified Person
hereunder.

LOAN AND SECURITY AGREEMENT – PAGE 15

REDPOINT CAPITAL ASSET FUNDING, LLC – EFR 2016-2, LLC

 

 

--------------------------------------------------------------------------------

 

13.Limitation of Liability.  Notwithstanding anything in this Agreement or the
other Loan Documents to the contrary (including Section 12 of this Agreement),
in no event shall Debtor be liable to Lender or any of its Affiliates for any
indirect, consequential, incidental, punitive, exemplary or special damages or
expenses.

14.No Duty.  All attorneys, accountants, appraisers and other professional
Persons and consultants retained by Lender shall have the right to act
exclusively in the interest of Lender and shall have no duty of disclosure, duty
of loyalty, duty of care or other duty or obligation of any type or nature
whatsoever to Debtor or any of Debtor’s equity holders or any other
Person.  Documents in connection with the transactions contemplated hereunder
have been prepared by GARDERE WYNNE SEWELL LLP (“Lender’s Counsel”).  Debtor
acknowledges and understands that Lender’s Counsel is acting solely as counsel
to Lender in connection with the transaction contemplated herein, is not
representing Debtor in connection therewith, and has not, in any manner,
undertaken to assist or render legal advice to Debtor with respect to this
transaction.  Debtor has been advised to seek other legal counsel to represent
its interests in connection with the transactions contemplated herein.

15.Assignment; Successors; Lender Participations.  

(a) Assignment; Successors. This Agreement shall be binding upon and inure to
the benefit of Lender and Debtor, and their respective successors and assigns,
provided, however, that neither Debtor nor Lender may, without the prior written
consent of the other party, assign any rights, powers, duties or obligations
under this Agreement or any of the other Loan Documents; provided further that
any assignment to an Affiliate of Lender upon notice to Debtor shall be
permitted without Debtor’s consent. No such assignment made without the prior
consent of the other party to the extent required shall relieve Debtor or
Lender, as applicable, of any of its obligations hereunder, and no assignment
permitted hereunder shall relieve Debtor or Lender, as applicable, from any
obligations arising hereunder prior to such assignment (including obligations
with respect to breaches of representations and warranties made herein).

(b) Lender Participations.  Lender may sell participations in or to all or a
portion of its rights and obligations under this Agreement (including in the
Loan), the Note and the other Loan Documents to one or more parties that is not
a competitor of Seller (each, a “Participant”) without the consent of
Debtor.  Notwithstanding Lender’s sale of a participation interest, Lender’s
obligations hereunder shall remain unchanged.  Debtor shall continue to deal
solely and directly with Lender, which shall remain the holder of the
Indebtedness.  Lender shall maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”).  The entries in the Participant Register
shall be conclusive absent manifest error, and Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  

16.Notices.  All notices, requests, demands or other communications required or
permitted to be given pursuant to this Agreement shall be in writing and given
by (a) electronic or facsimile transmission, (b) personal delivery, (c)
expedited delivery service with proof of delivery or (d) United States mail,
postage prepaid, registered or certified mail, return receipt requested, sent to
the intended addressee at the address set forth on the signature page hereof and
shall be deemed to have been received either, in the case of personal delivery,
as of the time of personal delivery, in the case of expedited delivery service,
as of the time of the expedited delivery and in the manner provided herein, or
in the case of mail, upon the third day after deposit in a depository receptacle
under the care and custody of the United States Postal Service.  Any party shall
have the right to change its address for notice hereunder to any other location
within the continental United States by notice to the other party of such new
address.

17.GOVERNING LAW; Venue; Service of Process.  This Agreement shall be governed
by and construed in accordance with the laws of the State of New York, EXCEPT
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW, WITHOUT REFERENCE TO
ITS CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS. Any action
or proceeding against Debtor under or in connection with THIS AGREEMENT

LOAN AND SECURITY AGREEMENT – PAGE 16

REDPOINT CAPITAL ASSET FUNDING, LLC – EFR 2016-2, LLC

 

 

--------------------------------------------------------------------------------

 

shall be brought in any State or federal court within THE CITY of new york and
borough of manhattan (the “Venue Site”).  Debtor hereby irrevocably (a) submits
to the nonexclusive jurisdiction of such courts, and (b) waives any objection it
may now or hereafter have as to the venue of any such action or proceeding
brought in any such court or that any such court is an inconvenient
forum.  Debtor agrees that service of process upon it may be made by certified
or registered mail, return receipt requested, at its address specified or
determined in accordance with the provisions in this Agreement.  Nothing in any
of the other Loan Documents shall affect the right of Lender to serve process in
any other manner permitted by law.

18.Invalid Provisions.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable and the remaining provisions of this Agreement shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance.

19.Conflicts.  Except as otherwise expressly provided in the Note, in the event
any term or provision of this Agreement is inconsistent with or conflicts with
any provision of the other Loan Documents, the terms and provisions contained in
this Agreement shall be controlling.  

20.Captions; Counterparts; Facsimile Signatures. The captions in the Loan
Documents are intended for convenience and reference only and shall not affect
the meaning or interpretation of the Loan Documents.  This Agreement and any
waiver or amendment hereto may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument.  This Agreement and each of the other Loan Documents may be
executed and delivered by telecopier or other facsimile transmission all with
the same force and effect as if the same was a fully executed and delivered
original manual counterpart.  Delivery of an executed signature page of this
Agreement and each of the other Loan Documents by facsimile transmission or
e-mail shall be as effective as delivery of a manually executed counterpart
hereof.

21.Survival.  All representations and warranties made in this Agreement or in
any document, statement, or certificate furnished in connection with this
Agreement shall survive the execution and delivery of this Agreement, and no
investigation by Lender or any closing shall affect the representations and
warranties or the right of Lender to rely upon them.

22.Waiver of Right to Trial by Jury.  THE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, OR COUNTERCLAIM THAT RELATES TO OR ARISES OUT OF THIS AGREEMENT OR
THE ACTS OR FAILURE TO ACT OF OR BY LENDER IN THE ENFORCEMENT OF ANY OF THE
TERMS OR PROVISIONS OF THIS AGREEMENT.

23.PATRIOT Act Notice.  Lender hereby notifies Debtor that pursuant to the
requirements of Section 326 of the USA PATRIOT Act of 2001, 31 U.S.C. §5318 (the
“PATRIOT Act”), that Lender is required to obtain, verify and record information
that identifies Debtor, which information includes the name and address of
Debtor and other information that will allow such Lender to identify Debtor in
accordance with the PATRIOT Act.

24.Independence of Covenants.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not affect
any such other covenant.

25.Relationship of Debtor and Seller.  Lender acknowledges that Debtor does not
own any equity in Seller, does not control any of the voting equity of Seller
and does not otherwise manage Seller. Accordingly, to the extent that this
Agreement provides that Debtor will cause Seller to take or not take any
actions, the provisions in the Sale Agreement shall control any such actions

LOAN AND SECURITY AGREEMENT – PAGE 17

REDPOINT CAPITAL ASSET FUNDING, LLC – EFR 2016-2, LLC

 

 

--------------------------------------------------------------------------------

 

26.Amendments and Waivers. No amendment or waiver of any provision of this
Agreement, or consent to any departure therefrom by Lender and Debtor, shall in
any event be effective unless the same shall be in writing and signed by Lender
and Debtor and then such amendment, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given

27.Termination. This Agreement shall continue in full force and effect until the
earlier of (a) the Maturity Date or (b) the date on which Lender accelerates the
Loan following the occurrence and during the continuance of an Event of
Default.  Notwithstanding any provision of any other Loan Document, no
termination of this Agreement shall affect Lender’s rights or any of the
Indebtedness existing as of the effective date of such termination, and the
provisions of the Loan Documents shall continue to be fully operative until the
Indebtedness (other than indemnity obligations of Debtor under the Loan
Documents that are not then due and payable or for which any events or claims
that would give rise thereto are not then pending) have been fully performed and
Indefeasibly Paid.  Except for the release of Liens for any Consumer Loans as
provided hereunder, the Liens granted to Lender under this Agreement, the
financing statements filed pursuant hereto and the rights and powers of Lender
shall continue in full force and effect until all of the Indebtedness (other
than indemnity obligations of Debtor under the Loan Documents that are not then
due and payable or for which any events or claims that would give rise thereto
are not then pending) have been fully performed and Indefeasibly Paid.

NOTICE OF ENTIRE AGREEMENT

 

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE ENTIRE AGREEMENT
BETWEEN THE PARTIES, AND SUPERSEDES ALL PRIOR OR CONTEMPORANEOUS ORAL AGREEMENTS
BETWEEN THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

 

 

LOAN AND SECURITY AGREEMENT – PAGE 18

REDPOINT CAPITAL ASSET FUNDING, LLC – EFR 2016-2, LLC

 

 

--------------------------------------------------------------------------------

 

AGREED as of the Effective Date.

 

LENDER:

ADDRESS:

REDPOINT CAPITAL ASSET FUNDING, LLC

8214 Westchester Drive, Suite 910

 

 

 

Dallas, TX 75225

By:

/s/ J. Andrew Thomas

 

 

Name:

J. Andrew Thomas

 

 

Title:

Manager

 

 

 

 

WITH COPIES OF NOTICES

TO:

 

 

Gardere Wynne Sewell LLP

 

 

 

2021 McKinney Ave., Suite 1600

 

 

 

Dallas, TX  75201

 

 

 

Attention:Steven S. Camp

 

 

DEBTOR:

ADDRESS:

EFR 2016-2, LLC

175 W. Jackson Blvd.

 

 

 

Suite 1000

By:

/s/ David A. Fisher

 

Chicago, IL 60604

Name:

David A. Fisher

 

 

Title:

President

 

 

 

 

 

 

Documents Prepared By:

 

Steven S. Camp

Gardere Wynne Sewell LLP

1601 Elm Street, Suite 3000

Dallas, TX  75201

214-999-4354

LOAN AND SECURITY AGREEMENT – SIGNATURE PAGE

REDPOINT CAPITAL ASSET FUNDING, LLC – EFR 2016-2, LLC

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF WEEKLY CONSUMER LOAN VALUE CERTIFICATE

 

Pursuant to that certain LOAN AND SECURITY AGREEMENT (as amended, modified or
restated from time to time, the “Loan Agreement”) dated as of December 1, 2016,
by and between REDPOINT CAPITAL ASSET FUNDING, LLC, a Texas limited liability
company (together with its successors and assigns, “Lender”), and EFR 2016-2,
LLC, a Delaware limited liability company (“Debtor”), Debtor has reviewed its
activities for the week ending on _____________, and hereby represents and
warrants to Lender that the information set forth below is true and correct as
of that date (capitalized terms below have the meanings assigned in the Loan
Agreement):

 

1.Consumer Loan Value and LTV.  Debtor represents to Lender that the following
information regarding the Consumer Loan Value and LTV is true and correct:

 

 

A

Eligible Consumer Loan Pool

$

B

Eligible Consumer Loan Pool times Advance Rate (80%) (Consumer Loan Value)

$

C

Balance of Collateral Deposit Account

$

D

LTV

%

 

2.Certification.  The undersigned Responsible Officer hereby certifies on behalf
of Debtor that (a) Debtor is in compliance with all covenants of the Loan
Agreement, and (b) as of the date of this compliance certificate and the date
received by Lender, no Event of Default or Default, has occurred.  The Note and
Loan Agreement are acknowledged, ratified, confirmed, and agreed by Debtor to be
valid, subsisting, and binding obligations.  Debtor agrees that there is no
right to set-off or defense to payment of the Indebtedness.

 

EXECUTED as of the date first written above.

 

EFR 2016-2, LLC

 

 

By:

Name:

Title:

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF MONTHLY SERVICING REPORT

 

As set forth on Exhibit B to the Servicing Agreement

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF QUARTERLY CERTIFICATION

[________], 20[__]

 

Pursuant to that certain LOAN AND SECURITY AGREEMENT (as amended, modified or
restated from time to time, the “Loan Agreement”) dated as of December 1, 2016,
by and between REDPOINT CAPITAL ASSET FUNDING, LLC, a Texas limited liability
company (together with its successors and assigns, “Lender”) and EFR 2016-2,
LLC, a Delaware limited liability company (“Debtor”), the undersigned
Responsible Officer hereby certifies on behalf of Debtor that such Responsible
Officer has reviewed the provisions of the Loan Agreement and the other Loan
Documents and has made or caused to be made under his or her supervision a
review of the condition and operations of Debtor during the quarter ended
[_________], 20[__] with a view to determining whether Debtor was in compliance
with all of the provisions of the Loan Agreement and such Loan Documents at the
times such compliance is required hereby and thereby, and that such review has
not disclosed, and such Responsible Officer has no knowledge of, the existence
or continuance during such period of an Event of Default or, if an Event of
Default exists and is continuing, describing the nature and period of existence
thereof and the action which Debtor proposes to take or have taken with respect
thereto.  Defined terms used but not defined herein shall have the meanings
given such terms in the Loan Agreement.

 

EXECUTED as of the date first written above.

 

EFR 2016-2, LLC

 

 

By:

Name:

Title:

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

 

FORM OF REQUEST FOR ADVANCE

 

RedPoint Capital Asset Funding, LLC

Advance Request No. __________

8214 Westchester Drive, Suite 910

 

Dallas, TX 75225

 

 

Ladies and Gentlemen:

The undersigned (the “Debtor”) executes and delivers this request for Advance
(the “Request”) as of  _________, 20__, in connection with the Loan and Security
Agreement (as amended, restated or extended from time to time, the “Loan
Agreement”), dated as of December 1, 2016 by and between REDPOINT CAPITAL ASSET
FUNDING, LLC, a Texas limited liability company (together with its successors
and assigns, “Lender”) and EFR 2016-2, LLC, a Delaware limited liability company
(“Debtor”). All capitalized terms used but not defined in this Request shall
have the meanings herein they are given in the Loan Agreement.

 

Pursuant to Section 2(b) of the Loan Agreement, Debtor hereby requests an
Advance from Lender in the amount of $______________ on _________, 20__.

 

Debtor hereby requests that the Advance be wired to Debtor in immediately
available funds on the funding date of ___________, 20__ to the Collateral
Deposit Account.

 

Debtor hereby represents and certifies to Lender as follows:

1.As of the date of this Request, no Default or Event of Default exists and each
of the conditions to the requested Advance set forth in the Loan Agreement, has
been satisfied or otherwise waived by Lender.

2.Debtor’s representations and warranties set forth in the Loan Agreement and
the other Loan Documents in favor of Lender are true and accurate in all
material respects as of the date of this Request (except those representations
and warranties made as of a specific date).

3.As of the funding date, (i) each Consumer Loan that will be purchased by
Debtor from Seller, to the best of Debtor’s knowledge, will be an Eligible
Consumer Loan and (ii) the Consumer Loan Value of the Eligible Consumer Loans to
be purchased by Debtor with the proceeds of the Advance will be greater than or
equal to the amount of the Advance.

4.In relation to each Consumer Loan identified in the attached Schedule A, all
required Consumer Loan Documents have been or will be delivered to the Servicer
prior to the date of the requested Advance in accordance with the Loan
Agreement.

5.As of the date of this Request, the sum of the outstanding principal under the
Loan (after giving effect to the Advance and pledge to be made on such date
pursuant to this Request) plus the amount requested in any outstanding but
unfunded requests for Advance does not violate Section 2(a) of the Loan
Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Debtor has duly executed this document as of the date first
written above.

 

EFR 2016-2, LLC

 

By: ________________________________
      Name:
      Title:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

APPENDIX A

 

Part I

 

Definitions

 

“Advance” means any advance under the Credit Facility, which advance shall be
part of the Loan.

“Advance Date” shall be any Business Day specified in the related Advance
Request and shall be the date on which the Lender funds an Advance.

“Advance Date Consumer Loans Schedule” has the meaning set forth in Section
7.02(a) of the Servicing Agreement.

“Advance Rate” means EIGHTY PERCENT (80.00%).

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the Person specified.

“Amortization Event” means the occurrence of any of the following events: (i) an
Amortization Trigger Event, (ii) an event of default (after giving effect to any
cure periods) with respect to the secured indenture covenants of Enova, which
event of default has not been cured or waived to Lender’s satisfaction in its
Permitted Discretion, (iii) the occurrence of a default under any of the Loan
Documents or (iv) the date that is FOUR (4) months prior to the Maturity Date.

“Amortization Trigger Event” means the occurrence of the date on which the
number of days since an initial Trigger Event has been in effect exceeds
THIRTY-ONE (31) Business Days.

“Annual Percentage Rate” shall mean, with respect to a Consumer Loan, the
interest rate stated in the Consumer Loan Note related to such Consumer Loan.

“Applicable Bankruptcy Law” has the meaning set forth in Section 10(e) of the
Loan and Security Agreement.

“Asset Servicer” shall mean, at any time, each Person then appointed as such
pursuant to Section 2.01 of the Servicing Agreement or by virtue of a Joinder
Agreement, together with its successors and permitted assigns in such
capacity.  The initial Asset Servicer shall be NetCredit Loan Services, LLC.

“Asset Servicer Default” shall have the meaning set forth in Section 6.02 of the
Servicing Agreement.

“Asset Servicer Termination Date” shall have the meaning set forth in Section
2.01(a) of the Servicing Agreement.

“Asset Servicer Termination Notice Date” shall have the meaning set forth in
Section 6.04(b) of the Servicing Agreement.

“Audit” shall have the meaning set forth in Section 3.04(a) of the Servicing
Agreement.

“Backup Servicer” means Carmel Solutions LLC.

“Bank Secrecy Act” shall mean the Currency and Foreign Transactions Reporting
Act of 1970, 84 Stat. 1114-2.

 

--------------------------------------------------------------------------------

 

“Blockage Event” has the meaning set forth in Section 8(m) of the Loan and
Security Agreement.

“Business Day” means any day other than a Saturday, Sunday or any other day on
which the Federal Reserve Bank of Dallas, Texas or banking institutions in New
York, New York or Indianapolis, Indiana are closed.

“Charged-Off Consumer Loan” means any Consumer Loan which has been charged off
or deemed uncollectible by an Asset Servicer in accordance with the section
entitled “Charge-offs and Recoveries” in Exhibit D to the Servicing Agreement
(including because of fraud).

“Claims” has the meaning set forth in Section 12 of the Loan and Security
Agreement.

“CNU” shall mean CNU Online Holdings, LLC, a Delaware limited liability company.

“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different articles or divisions of the Code, the
definition of such term contained in Article 9 shall govern; provided, further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, Lender’s
Lien on any Collateral is governed by the Uniform Commercial Code as enacted and
in effect in a jurisdiction other than the State of New York, the term “Code”
means the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

“Collateral” means:

(a) all present and future (i) accounts (including all payment rights with
respect to the Consumer Loans); (ii) chattel paper (including electronic chattel
paper); (iii) contract rights (including all participation rights and interests
relating to a Consumer Loan and all rights of Debtor in any collateral securing
a Consumer Loan); (iv) the Consumer Loan Documents; (v) the Consumer Loans; (vi)
deposit accounts (including the Collateral Deposit Account); (vii) documents,
instruments or other agreements relating to the Consumer Loans (including the
Consumer Loan Documents); (viii) general intangibles; (ix) instruments
(including each Consumer Loan Note); (x) letters of credit; (xi) letter of
credit rights; (xii) payment intangibles now or hereafter owned, held, or
acquired relating to a Consumer Loan; (xiii) all right, title and interest of
Debtor in and under the Sale Agreement; (xiv) all person property (if any)
acquired in connection with the realization of any collateral for a Consumer
Loan; (xv) any other property, cash  or other assets, real or personal, tangible
or intangible, now existing or hereafter acquired, of Debtor that may at any
time be or become subject to a security interest or Lien in favor of Lender as
security for the Indebtedness; and (xvi) all supporting obligations, products
and proceeds of all of the foregoing (including insurance payable by reason of
loss or damage to the foregoing property) and any property, assets securities,
guaranties or monies of Debtor which may at any time come into the possession of
Lender; and

(b) all rights to retrieve data and other information pertaining to the Consumer
Loans from third parties.

“Collateral Deposit Account” means one or more deposit accounts of Debtor into
which all payments relating to a Consumer Loan shall be deposited; which deposit
accounts shall be subject to an account control agreement in favor of Lender.

“Collection Period” means, with respect to each Payment Date, the period from
and including the first day of the calendar month immediately preceding such
Payment Date to and including the last day of such calendar month; provided,
however, that the initial Collection Period shall be from the Effective Date to
and including the last day of the calendar month preceding the month in which
the initial Payment Date occurs.

2

 

--------------------------------------------------------------------------------

 

“Collections” means all collections received in respect of the Consumer Loans,
including all Scheduled Consumer Loan Payments, all non-scheduled payments, all
prepayments, all late fees, all other fees, all Net Liquidation Proceeds,
investment earnings, residual proceeds, payments received under any personal
guaranty with respect to such Consumer Loans and all other payments received
with respect to such Consumer Loans.

“Constituent Documents” means (a) in the case of a corporation, its articles or
certificate of incorporation and bylaws; (b) in the case of a general
partnership, its partnership agreement; (c) in the case of a limited
partnership, its certificate of limited partnership and partnership agreement;
(d) in the case of a trust, its trust agreement; (e) in the case of a joint
venture, its joint venture agreement; (f) in the case of a limited liability
company, its articles of organization and operating agreement or regulations;
and (g) in the case of any other entity, its organizational and governance
documents and agreements.

“Consumer Financial Services Laws” means all federal, State, and municipal laws,
rules, or regulations dealing with consumer financial services.  The term
includes any and all laws dealing with registration, licensing, advertising,
fair lending, language requirements, origination, pricing, credit practices,
disclosures, rates, terms, servicing, debt collection practices, fair credit
reporting, communications, privacy, data security, unfair acts or practices,
deceptive acts or practices, abusive acts or practices, complaint procedures,
and dispute resolution.  The term includes the following laws or standards as
applicable:  Equal Credit Opportunity Act, 15 U.S.C. §1691 et seq., and
Regulation B, 12 C.F.R. part 1002; Electronic Funds Transfer Act, 15 U.S.C.
§1693 et seq., and Regulation E, 12 C.F.R. part 1005; Fair Debt Collection
Practices Act, 15 U.S.C. §1692o, and Regulation F, 12 C.F.R. part 1006;
Gramm-Leach-Bliley Privacy Act, 12 U.S.C. §6801 et seq., and Regulation P, 12
C.F.R. part 1016; Fair Credit Reporting, 15 U.S.C. §1681 et seq., Regulation V,
12 C.F.R. part 1022; Truth in Lending, 15 U.S.C. §1601 et seq., and Regulation
Z, 12 C.F.R. part 1026; Regulations or standards of the Consumer Financial
Protection Bureau with respect to unfair, deceptive or abusive acts or
practices, 12 U.S.C. § 5531 and §5536; and Regulations or trade practice
standards of the Federal Trade Commission with respect to unfair or deceptive
acts or practices, 15 U.S.C. §5(a), and Title 16 of the Code of Federal
Regulations.

“Consumer Loan” means (a) an installment consumer loan originated or acquired by
Seller or an Originator in a State related to an Obligor residing in such State
at the time of such loan’s origination, sold by Seller to Debtor, (b) all
rights, title and interest, including all rights of repayment, under the
Consumer Loan Documents and all instruments and documents arising therefrom or
relating thereto, and (c) all proceeds arising therefrom or relating thereto
(including any personal property (if any) acquired by Debtor in connection with
the exercise of any remedy relating to a Consumer Loan).

“Consumer Loan Documents” means all instruments, documents and agreements
entered into, evidencing or executed in connection with the application for or
disclosure with respect to a Consumer Loan, including a Consumer Loan Note.

“Consumer Loan File” means, with respect to each Consumer Loan, the file (a) to
be delivered to the Custodian pursuant to the Servicing Agreement, containing
the following documents: (i) the Consumer Loan Documents, and (ii) original,
fully executed copies of any modifications, amendments, supplements or addendums
to the original Consumer Loan and all other agreements and documents-related to
such Consumer Loan, and (b) maintained by the Custodian pursuant to Section 7.01
of the Servicing Agreement.

“Consumer Loan Modification” shall have the meaning set forth in Section 2.02(d)
of the Servicing Agreement.

“Consumer Loan Note” means a promissory note and (if applicable) the TILA
Disclosure executed by an Obligor in favor of Seller or an Originator in
connection with a Consumer Loan.

“Consumer Loan Repurchase Price” shall mean, with respect to any Consumer Loan
and any date of determination, an amount equal to the sum of (a) the Outstanding
Consumer Loan Principal Balance of such Consumer Loan, plus (b) all accrued and
unpaid interest on the Outstanding Consumer Loan Principal

3

 

--------------------------------------------------------------------------------

 

Balance of such Consumer Loan at the applicable Annual Percentage Rate related
to such Consumer Loan through the date on which such Consumer Loan is
repurchased.

“Consumer Loan Value” means, at any time, a sum equal to the outstanding
principal balance of each Eligible Consumer Loan times the Advance Rate.  By way
of example and without limitation:

ELIGIBLE CONSUMER LOAN

ADVANCE RATE

CONSUMER LOAN VALUE

$100.00

80.00%

$80.00

 

“Consumer Loans Assignment” means a Consumer Loans Assignment from Seller to
Debtor with respect to the Consumer Loans and Other Conveyed Property to be
conveyed by Seller to Debtor on any Purchase Date, in substantially the form of
Exhibit A to the Sale Agreement.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” has the meaning correlative thereto.

“Credit Facility” has the meaning set forth in Section 2 of the Loan and
Security Agreement.

“Custodian” shall mean, at any time, the Person then appointed as such pursuant
to Section 7.01 or Section 7.08 of the Servicing Agreement, which shall
initially be NetCredit Loan Services, LLC.

“Cutoff Date” means with respect to any Consumer Loan, the date specified as the
“Cutoff Date” of such Consumer Loan in the applicable Consumer Loans Assignment.

“Debt” means as to any Person at any time (without duplication) all items of
indebtedness, obligation or liability for borrowed money of a Person, whether
mature or unmatured, liquidated or unliquidated, direct or indirect, absolute or
contingent, joint or several, that should be classified as debt in accordance
with GAAP.

“Debtor” means EFR 2016-2, LLC, a Delaware limited liability company, as debtor
under the Loan and Security Agreement.

“Debtor Relief Laws” means (a) the United States Bankruptcy Code and (b) all
other applicable liquidation, conservatorship, bankruptcy, moratorium,
rearrangement, receivership, insolvency, reorganization, suspension of payments,
readjustment of debt, marshalling of assets, assignment for the benefit of
creditors and similar debtor relief laws from time to time in effect in any
jurisdiction affecting the rights of creditors generally or the right of
creditors of banks.

“Default” means any event which, with notice or the passage of time, would be an
Event of Default.

“Default Trigger Event” means the occurrence of the date on which the number of
days since an initial Trigger Event has been in effect exceeds FORTY-FIVE (45)
Business Days.

“Delinquent Consumer Loan” means any Consumer Loan which is 1 to 60 days past
due on any portion of any Scheduled Consumer Loan Payment under the terms of the
Consumer Loan Note and is not a Charged-Off Consumer Loan.

“Effective Date” means December 1, 2016.

“Eligibility Date” means, with respect to any Consumer Loan, each of (i) the
date on which such Consumer Loan was initially transferred to Debtor and (ii)
the Cutoff Date with respect to such Consumer Loan.

4

 

--------------------------------------------------------------------------------

 

“Eligible Consumer Loan” means a Consumer Loan (whether secured or unsecured)
made by Seller or an Originator which is, and at the time of purchase by Debtor
was classified as, current on Enova’s financial statements under GAAP and meets
the following standards.  In general, a Consumer Loan shall be eligible if:

 

(a)

when made such Consumer Loan complies with the Underwriting Guidelines;

 

(b)

such Consumer Loan is pledged to Lender and in respect of which Lender has a
perfected FIRST (1st) priority Lien not subject to any other Liens or claims of
any kind (other than Permitted Encumbrances);

 

(c)

such Consumer Loan is not a Delinquent Consumer Loan at the time it is purchased
by Debtor;

 

(d)

for any Consumer Loan acquired by Debtor (i) on the Effective Date, at least one
Scheduled Consumer Loan Payment has been paid or (ii)(x) after the Effective
Date and (y) after the Three-Month Rolling Average FPD Rate has at any time
since the Effective Date exceeded the First Payment Default Trigger, the first
two Scheduled Consumer Loan Payments have been paid;

 

(e)

no portion of any Scheduled Consumer Loan Payment for such Consumer Loan is more
than 60 days past due;

 

(f)

such Consumer Loan is not a Charged-Off Consumer Loan;

 

(g)

such Consumer Loan is not electronic chattel paper;

 

(h)

such Consumer Loan is genuine and is the legal, valid, binding and enforceable
obligation of the applicable Obligor;

 

(i)

to the knowledge of Debtor, the Obligor has not asserted any setoff, defense or
counterclaim with respect to such Consumer Loan;

 

(j)

there has not occurred any modification, amendment or extension on such Consumer
Loan except for a Permitted Modification;

 

(k)

such Consumer Loan is evidenced by a Consumer Loan Note and is unconditionally
payable in U.S. Dollars;

 

(l)

the annual percentage rate payable under the respective Consumer Loan Note for
such Consumer Loan is greater than or equal to 90% but in no event shall it
exceed the highest lawful rate permitted by applicable law;

 

(m)

to the knowledge of Debtor, the Obligor has not filed a petition for bankruptcy
or any other relief under the Bankruptcy Code or any other law relating to
bankruptcy, insolvency, reorganization or relief of debtors, made an assignment
for the benefit of creditors, or had filed against such person any petition or
other application for relief under the Bankruptcy Code or any such other law;

 

(n)

the Obligor is not an employee of Debtor or Seller, or any of their Affiliates;

 

(o)

the Obligor has not died or been declared incompetent;

5

 

--------------------------------------------------------------------------------

 

 

(p)

the Obligor is a natural person who (i) is a U.S. citizen or permanent resident,
(ii) at least eighteen (18) years old, (iii) has a valid e-mail account, (iv)
has a social security number and (v) has an account at a U.S. financial
institution with a routing transit number;

 

(q)

the Obligor is not bankrupt;

 

(r)

Seller, Debtor or their Affiliates have not accepted a settlement with the
Obligor with respect to any other debt on which such Obligor was obligated;

 

(s)

to the knowledge of Debtor, the Obligor was a resident of the State where such
loan was made at the time of origination if required under applicable law;

 

(t)

such Consumer Loan is subject to the Servicing Agreement;

 

(u)

such Consumer Loan complies in all material respects with all applicable
Consumer Financial Services Laws;

 

(v)

the Consumer Loan Documents are in the possession of the Custodian;

 

(w)

such Consumer Loan is serviced by an Asset Servicer in compliance with the
Servicing Standards;

 

(x)

an event of default under such Consumer Loan, except as permitted under the
Underwriting Guidelines or Servicing Standards, has not occurred or is
continuing;

 

(y)

the Consumer Loan shall not have been written off or deemed uncollectable by an
Asset Servicer at the time of the acquisition of the Consumer Loan by Debtor;
and

 

(z)

the Consumer Loan is not evidenced by judgment of a court or reduced to
judgment.  

“Eligible Consumer Loan Pool” means ONE HUNDRED PERCENT (100.00%) of the
outstanding principal balance of all of the Eligible Consumer Loans owned by
Debtor.

“Enova” shall mean Enova International, Inc.

“Enova Party” shall mean each of Enova, CNU, NCLS, any Asset Servicer, the
Debtor and each Originator.

“Event of Default” has the meaning set forth in Section 10 of the Loan and
Security Agreement.

“Executive Orders” shall mean any legally binding orders given by the President
of the United States, acting as the head of the executive branch thereof, to any
United States federal administrative agencies.

“Fair Valuation” shall mean in respect of any entity, the value of the
consolidated assets of such entity on the basis of the amount which may be
realized by a willing seller within a reasonable time through collection or sale
of such assets at market value on a going concern basis to an interested buyer
who is willing to purchase under ordinary selling conditions in an arm’s-length
transaction.

“First Payment Default Rate” means, as of any date of determination after the
Effective Date, the aggregate Outstanding Consumer Loan Principal Balance of
Consumer Loans sold by Seller to Debtor that experience a default in the first
Scheduled Consumer Loan Payment divided by the aggregate Outstanding Consumer
Loan Principal Balance of Consumer Loans sold by Seller to Debtor after the
Effective Date.

“First Payment Default Trigger” means ELEVEN AND ONE HALF PERCENT (11.50)%.

6

 

--------------------------------------------------------------------------------

 

“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants or in statements of the
Financial Accounting Standards Board or their respective successors and which
are applicable in the circumstances as of the date in question.  Accounting
principles are applied on a “consistent basis” when the accounting principles
applied in a current period are comparable in all material respects to those
accounting principles applied in a preceding period.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether State or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Governmental Rules” means any and all laws, statutes, codes, rules,
regulations, guidelines, advisories, ordinances, orders, opinions, writs,
decrees and injunctions of any Governmental Authority and any and all legally
binding conditions, standards, prohibitions, requirements and judgments of any
Governmental Authority.

“Immaterial Amendment” shall have the meaning set forth in Section 2.02(e) of
the Servicing Agreement.

“Immaterial Underwriting Amendment” shall have the meaning set forth in Section
4.2(f) of the Sale Agreement.

“Indebtedness” means (a) all indebtedness, obligations and liabilities of Debtor
to Lender of any kind or character, now existing or hereafter arising, whether
direct, indirect, related, unrelated, fixed, contingent, liquidated,
unliquidated, joint, several or joint and several, under the Note, this
Agreement and the other Loan Documents, (b) all accrued but unpaid interest on
any of the indebtedness described in (a) above, (c) all costs and expenses
incurred by Lender in accordance with the Loan Documents in connection with the
drafting and execution of the Loan Documents, the collection and administration
of all or any part of the indebtedness and obligations described in (a) and (b)
above or the protection or preservation of, or realization upon, the Collateral
securing all or any part of such indebtedness and obligations, including all
reasonable out of pocket attorneys’ fees, and (d) all renewals, extensions,
modifications and rearrangements of the indebtedness and obligations described
in (a), (b) and (c) above.

“Indefeasibly Paid” means (a) with respect to the making of any payment on or in
respect of the Indebtedness, that such payment of such Indebtedness has been
paid in full in cash (or that such payment of such Indebtedness has been
otherwise satisfied in a manner acceptable to the holders of the Indebtedness in
their sole discretion), and (b) that the commitments by Lender to make any
Advance that would, if made or extended, have been irrevocably terminated.

“Indemnified Person” (a) with respect to the Servicing Agreement, shall have the
meaning set forth in Section 5.01(b) of the Servicing Agreement, and (b) with
respect to the Loan and Security Agreement, shall have the meaning set forth in
Section 12 of the Loan and Security Agreement.  

“Ineligible Consumer Loan” has the meaning set forth in Section 8(x) of the Loan
and Security Agreement.

“Lender” means RedPoint Capital Asset Funding, LLC, a Texas limited liability
company, as lender under the Loan and Security Agreement.

“Lien” means any lien, mortgage, security interest, tax lien, pledge, charge,
hypothecation, assignment, preference, priority, or other encumbrance of any
kind or nature whatsoever (including any conditional sale or title retention
agreement), whether arising by contract, operation of law, or otherwise.

7

 

--------------------------------------------------------------------------------

 

“Loan” means the aggregate sum of all Advances made from time to time under the
Credit Facility.

“Loan and Security Agreement” means that certain Loan and Security Agreement (as
amended, modified or supplemented), dated as of December 1, 2016, by and between
Lender and Debtor.

“Loan Documents” means this Agreement, the Note, the Sale Agreement, the
Servicing Agreement, the Transfer Agreement and the other agreements,
instruments and documents evidencing, securing, governing, guaranteeing or
pertaining to the Loan.

“LTV” means, as of any date of determination, a percentage equal to (a) the
outstanding principal balance of the Loan, minus the amount on deposit in the
Collateral Account, divided by (b) the Eligible Consumer Loan Pool.

“Master Servicer” shall mean, at any time, the Person then appointed pursuant to
Section 3.01 of the Servicing Agreement, together with its successors and
permitted assigns in such capacity.  The initial Master Servicer shall be
NetCredit Loan Services, LLC.

“Master Servicer Default” shall have the meaning set forth in Section 6.01 of
the Servicing Agreement.

“Master Servicer Termination Date” shall have the meaning set forth in Section
3.01 of the Servicing Agreement.

“Master Servicer Termination Notice Date” shall have the meaning set forth in
Section 6.03(b) of the Servicing Agreement.

“Material Adverse Effect” means a material adverse effect on any of (a) the
operations, business, assets, properties or financial condition of Debtor or
Seller, (b) the ability of Debtor to perform any of its material obligations
under any Loan Document to which it is a party, (c) the legality, validity or
enforceability of this Agreement or any other Loan Document, or (d) the rights
and remedies of Lender under any Loan Document.

“Material Amendment” shall have the meaning set forth in Section 2.02(e) of the
Servicing Agreement.

“Material Underwriting Amendment” shall have the meaning set forth in Section
4.2(f) of the Sale Agreement.

“Maturity Date” means the THIRD (3rd) anniversary of the Effective Date.

“Monthly Servicing Report” means a report provided by the Master Servicer
setting forth the calculation of the payments made by Debtor from the Collateral
Deposit Account, substantially in the form of Exhibit B to the Servicing
Agreement.

 

“NCLS” means NetCredit Loan Services, LLC.

 

“Net Liquidation Proceeds” means the aggregate amount of recoveries on (or
proceeds from sales of) Charged-Off Consumer Loans, net of any reasonable
collection agency fees, legal fees, sales commissions and other reasonable costs
related to the collection of recoveries.

“Nonpublic Personal Information” has the meaning set forth in Section 8.11(b) of
the Servicing Agreement.

8

 

--------------------------------------------------------------------------------

 

“Note” means the promissory note evidencing the Indebtedness (as any such Note
may be amended, modified or restated from time to time).

“Obligor” means, with respect to each Consumer Loan, the borrower under the
related Consumer Loan Documents or any other Person who owes or may be liable
(whether primarily or secondarily) for payments under such Consumer Loan.

“Obligor Due Date” means, with respect to a Consumer Loan, each date in a
calendar month on which an installment payment is due from the Obligor.  By way
of example, if an Obligor’s installment payment is due on the 14th day of a
month, then the 14th is the Obligor Due Date; if an installment payment is due
on each of the 14th and the 28th of a month, then each of the 14th and 28th is
an Obligor Due Date.

“OFAC” has the meaning set forth in Section 6(q) of the Loan and Security
Agreement.

“Officer’s Certificate” means a certificate on behalf of any Person that is
signed by any Responsible Officer or vice president or more senior officer of
such Person and which states that the certifications set forth in such
certificate are based upon the results of a due inquiry into the matters in
question conducted by or under the supervision of the signing officer and that
the facts stated in such certifications are true and correct to the best of the
signing officer’s knowledge.

“Opinion of Counsel” shall mean a written opinion of counsel, who may be an
employee of or counsel to the Seller or the Master Servicer. As to any factual
matters relevant to such opinion, such counsel shall be permitted to rely upon
an Officer’s Certificate to establish such factual matters, unless such counsel
knew or in the exercise of reasonable care should have known, any of such
factual matters are erroneous.

“Optional Prepayment” shall mean any voluntary prepayment made by debtor
pursuant to Section 3(b) of the Loan and Security Agreement.

“Originator” means any Subsidiary of the Enova listed on Schedule 1 hereto who
from time to time sells a Consumer Loan to Seller to sell to Debtor.

“Other Conveyed Property” shall mean, (a) with respect to the Transfer
Agreement, shall have the meaning set forth in Section 1.1 of the Transfer
Agreement, and (b) with respect to the Sale Agreement, shall have the meaning
set forth in Section 2.1(b) of the Sale Agreement.

“Outstanding Consumer Loan Principal Balance” means, with respect to a Consumer
Loan, the outstanding amount of principal owed by the Obligor on such Consumer
Loan on such date.

“Participant” has the meaning set forth in Section 15(b) of the Loan and
Security Agreement.

“Participant Register” has the meaning set forth in Section 15(b) of the Loan
and Security Agreement.

“PATRIOT Act” has the meaning set forth in Section 23 of the Loan and Security
Agreement.

“Payment Date” has the meaning set forth in Section 8(v) of the Loan and
Security Agreement.

“Permitted Discretion” means, with respect to Lender, a determination made in
the exercise of Lender’s commercially reasonable (from the perspective of a
secured Lender) business judgment.

“Permitted Encumbrances” means:

 

(a)

Liens securing the Indebtedness;

9

 

--------------------------------------------------------------------------------

 

(b)Liens for taxes, assessments and governmental charges not yet due or the
payment of which is being contested in good faith and by appropriate proceedings
and for which adequate reserves are maintained in accordance with GAAP;

(c)Liens imposed by law arising in the ordinary course of business and securing
obligations (other than Debt for borrowed money) that are not overdue by more
than SIXTY (60) days or are being contested in good faith and by appropriate
proceedings promptly initiated and diligently conducted, and for which reserves
are maintained in accordance with GAAP;

(d)judgment Liens not resulting in an Event of Default; and

(e)(i) Liens in favor of collecting banks arising under Section 4-210 of the
Code or any similar law, and (ii) Liens arising solely by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies and burdening only deposit
accounts or other funds maintained in the ordinary course of business with such
creditor depository institution; provided, that except as set forth in this
Subsection (e), no such deposit account that is a dedicated cash collateral
account shall serve as collateral to any Person other than Lender.

“Permitted Indebtedness” has the meaning set forth in Section 8(k) of the Loan
and Security Agreement.

“Permitted Modification” shall have the meaning set forth in Section 2.02(d) of
the Servicing Agreement.

“Person” means any individual, corporation, limited liability company, business
trust, association, company, partnership, joint venture, Governmental Authority,
or other entity, and shall include such Person’s heirs, administrators, personal
representatives, executors, successors and assigns.

“Protected Party” has the meaning set forth in Section 8.11(a) of the Servicing
Agreement.

“Purchase Date” means each Business Day on which Seller acquires Consumer Loans
from an Originator pursuant to the terms of the Transfer Agreement or Debtor
acquires Consumer Loans from Seller pursuant to the terms of the Sale Agreement,
as applicable.

“Quarterly Certification” means a certificate signed by a Responsible Officer on
behalf of Debtor substantially in the form of Exhibit C.

 

“Regulatory Trigger Event” shall occur if there is a change in Governmental
Rules that prevents or prohibits the Originators from originating Eligible
Consumer Loans, or any Governmental Authority asserts that the origination of
Eligible Consumer Loans pursuant to Governmental Rules is not permitted.

 

“Related Consumer Loan” shall have the meaning set forth in Section 1.1 of the
Transfer Agreement.

“Responsible Officer” means the Person designated by any Person to act on behalf
of such Person.  Any document delivered hereunder that is signed by a
Responsible Officer of such Person shall be conclusively presumed to have been
authorized by all necessary corporate, limited liability company, partnership or
other action on the part of Person and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Person.

“Sale Agreement” means that certain SALE AGREEMENT (as amended, modified or
supplemented) between Seller and Debtor relating to the sale and purchase of the
Consumer Loans.

“Schedule of Serviced Consumer Loans” shall have the meaning set forth in
Section 3.03(a) of the Servicing Agreement.

10

 

--------------------------------------------------------------------------------

 

“Scheduled Consumer Loan Payment” means, for any Collection Period and for any
Consumer Loan, the amount indicated in the Consumer Loan Documents as required
to be paid by the Obligor in such Collection Period; provided that, if after the
Effective Date the Obligor’s obligation under such Consumer Loan with respect to
a Collection Period has been modified so as to differ from the amount specified
in such Consumer Loan as a result of (a) the order of a court in a proceeding
relating to Debtor Relief Laws as to which the Obligor is a debtor, (b) the
application of the Servicemembers Civil Relief Act of 2003, or (c) a Permitted
Modification, the Scheduled Consumer Loan Payment with respect to such
Collection Period shall refer to the Obligor’s payment obligation with respect
to such Collection Period as so modified.

“SEC” means the U.S. Securities and Exchange Commission.

“Seller” means Enova International, Inc., in its capacity as seller pursuant to
the Sale Agreement, together with its successor and permitted assigns in such
capacity.  

“Serviced Consumer Loan” shall mean each Consumer Loans set forth on the
Schedule of Serviced Consumer Loans; provided, however, that upon the repurchase
of such Consumer Loans in accordance with the terms of the Sale Agreement, the
Servicing Agreement, or any other Loan Document, such repurchased Consumer Loan
shall no longer constitute a Serviced Consumer Loan.

“Servicing Agreement” means that certain SERVICING AGREEMENT (as amended,
modified or supplemented) among Debtor, NetCredit Loan Services, LLC, as Master
Servicer, Asset Servicer and Custodian, and the Asset Servicers from time to
time party thereto relating to the servicing of, and collateral agency with
respect to, the Consumer Loans.

“Servicing Fee” shall mean an amount, with respect to the Master Servicer and
for each Payment Date, equal to the product of (i) the Servicing Fee Rate and
(ii) the average aggregate Outstanding Consumer Loan Principal Balance for the
month preceding such Payment Date.

“Servicing Fee Rate” shall mean 2.00%.

“Servicing Policy” means, the collections policy and the payment plan policy of
the Master Servicer, as such policies may be amended, modified or supplemented
from time to time in compliance with the Servicing Agreement.

“Servicing Standards” shall have the meaning set forth in Section 2.01(b) of the
Servicing Agreement.

“Solvent” shall mean, with respect to any Person, as of any date of
determination, both (a)(i) the sum of such Person’s debt (including contingent
liabilities) does not exceed the assets of such Person, at Fair Valuation, (ii)
such Person’s capital is not unreasonably small in relation to its business as
contemplated on the Effective Date, and (iii) such entity has not incurred and
does not intend to incur, or believe (nor should it reasonably believe) that it
will incur, debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise), and (b) such Person is “solvent” within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances.  For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

“State” means any one of the 50 states of the United States of America or the
District of Columbia.

“Subsidiary” means any entity (a) of which at least a majority of the ownership,
equity or voting interest is at the time directly or indirectly owned or
controlled by a Person, and (b) which is treated as a subsidiary in accordance
with GAAP.

11

 

--------------------------------------------------------------------------------

 

“Successor Asset Servicer” shall have the meaning set forth in Section 6.04(a)
of the Servicing Agreement.

“Successor Asset Servicing Transfer Date” shall have the meaning set forth in
Section 6.04(a) of the Servicing Agreement.  

“Successor Master Servicer” shall have the meaning set forth in Section 6.03(a)
of the Servicing Agreement.

“Successor Master Servicing Transfer Date” shall have the meaning set forth in
Section 6.03(a) of the Servicing Agreement.  

“Target LTV” means SEVENTY PERCENT(70%).

“Three-Month Rolling Average FPD Rate” means, as of any date of determination,
the percentage equivalent of a fraction, (i) the numerator of which is the sum
of the First Payment Default Rates for the three most recent full Collection
Periods (or if fewer than three full Collection Periods have elapsed since the
Effective Date, the number of full Collection Periods that have elapsed since
the Effective Date) and (ii) the denominator of which is THREE (3) (or if fewer
than three full Collection Periods have elapsed since the Effective Date, the
number of full Collection Periods that have elapsed since the Effective Date).

“TILA Disclosure” means the disclosure delivered to an Obligor in connection
with a Consumer Loan pursuant to the Truth in Lending Act.

“Transfer Agreement” means that certain TRANSFER AGREEMENT by and among Seller
and each of the Originators party thereto relating to the sale of the Consumer
Loans.

“Trigger Event” shall occur if on a Payment Date, the LTV as of the end of the
related Collection Period exceeds EIGHTY PERCENT (80%).

“Underwriting Guidelines” means the credit policies and underwriting guidelines
of the Seller and the Originators, as such policies may be amended, modified or
supplemented from time to time in compliance with the Sale Agreement.

“United States Bankruptcy Code” means Title 11 of the United States Code.

“Venue Site” has the meaning set forth in Section 17 of the Loan and Security
Agreement.

“Weekly Consumer Loan Value Certificate” means a certificate provided by Debtor
setting forth the calculation of the Consumer Loan Value in compliance with this
Agreement, substantially in the form of Exhibit A.




12

 

--------------------------------------------------------------------------------

 

Part II

 

Rules of Construction

 

All words and phrases used in the Loan Documents shall have the meaning
specified in the Code, to the extent defined therein, except to the extent such
meaning is inconsistent with the Loan Documents. All definitions contained in
the Loan Documents are equally applicable to the singular and plural forms of
the terms defined.  The words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation.”  The word “will” shall
be construed to have the same meaning and effect as the word “shall.”  The word
“or” is not exclusive. The words “hereof,” “herein” and “hereunder” and words of
similar import referring to the Loan Documents refer to the Loan Documents as a
whole and not to any particular provision of the Loan Documents.  Any agreement,
instrument or statute defined or referred to in the Loan Documents or in any
instrument or certificate delivered in connection with the Loan Documents shall
mean such agreement, instrument or statute as from time to time amended,
modified or supplemented and includes (in the case of agreements or instruments)
references to all attachments thereto and instruments incorporated therein. Any
agreement, instrument or statute defined or referred to in the Loan Documents or
in any instrument or certificate delivered in connection therewith shall mean
such agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein. Any accounting
term used in the Loan Documents shall have, unless otherwise specifically
provided therein, the meaning customarily given such term in accordance with
GAAP, and all financial computations thereunder shall be computed, unless
otherwise specifically provided therein, in accordance with GAAP consistently
applied; provided, that all financial covenants and calculations in the Loan
Documents shall be made in accordance with GAAP as in effect on the Effective
Date unless Debtor and Lender shall otherwise specifically agree in
writing.  That certain items or computations are explicitly modified by the
phrase “in accordance with GAAP” shall in no way be construed to limit the
foregoing.

 

13

 